DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
Applicant’s arguments and remarks filed on September 4, 2020 have been reviewed and considered.  Claims 1-10, 12-21 and 23-25 are pending in which claims 1, and 12-13 have been amended; claim 25 is newly added.

Response to Arguments
Applicant's arguments filed on September 4, 2020 have been fully considered but they are not persuasive.
	Applicant’s First Argument:  In the instant case, Phipps specifically teaches, suggests or motivates a protective helmet that comprises an outer layer, an inner layer, and a plurality of connectors (106) that span the space between the inner and outer layer to connect both the inner and outer layers together to properly absorb forces. Phipps fails to teach, suggest, or motivate “the inner liner comprising a supplemental energy absorbing member in free space between the first layer and the second layer, and the supplemental energy absorbing member has an elliptical shape,” as recited in claim 1. In contrast, Phipps teaches an outer layer includes a “padding member 126 on an inner surface 128.”
	Examiner’s Response:  The examiner disagrees.  As shown in Figure 4 of Phipps, the inner liner comprising an energy absorbing pad (via 104), each energy absorbing pad including a first layer (via layer of 104 as shown in Figure 4), and or the second layer (see Figure 4- via layer of 104 as shown in Figure 4), the inner liner (via layers of 104 with 106, 126) comprising a supplemental energy absorbing member (via 130, [0054]) in free space between the first layer (via layer of 104 as shown in Figure 4) and the outer shell (102). Note there is in fact a free space between 104 and 102.  It is also noted that the supplemental energy absorbing member (via 130) has an elliptical shape (see Figure 4, via its cross-seciton), (Figures 1-5, [0021]-[0031], [0037], [0051].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-16, 19-21, and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavesi et al. (USPN 5,987,781) (hereinafter “Pavesi”).
	Regarding Claim 13, Pavesi discloses of an inner liner for use inside an outer shell of a protective helmet (1, please note that applicant does not positively claim a “helmet” and additionally note that footwear is a protective covering and can be construed as a “helmet” for a foot (Dictionary.com, definition for “helmet”, 4) “anything resembling a helmet in form or position”), the inner liner (10) comprising:
	a plurality of energy absorbers (via 10A-D), each of the plurality of energy absorbers including a first side (via 11, note a top side), an opposed second side (via 11, note a bottom side), and a plurality of energy absorbing columns (via 14) provided between the sides (see Figure 2), the plurality of energy absorbing columns include at least a first straight portion (see Figure 4, see a straight side of the star apex) and a second straight portion (see Figure 4, see another straight side of the star apex) separated by at least one kinked portion (note indented star portion between the two vertical straight sides-see Figure 4), the first straight portion eccentrically attached to at least one of the first and second sides (via 11-not top and bottom sides of 11, see Figure 4), the plurality of energy absorbers further includes a supplemental energy absorbing member (via 13) positioned between the first and second sides and in a space formed between the plurality of energy absorbing columns (see Figure 4), the supplemental energy absorbing member having an elliptical shape with two ends that are associated with a long axis (see Figure 4), and the two ends are free from being attached to the first and second sides (see Figure 4), (Figures 1-4, Col. 2, lines 57-67, Col. 3, lines 1-67, Col. 4, lines 1-36).
	Regarding Claims 14-16, 19-21, and 23-25, Pavesi discloses the invention as claimed above.  Further Pavesi discloses:
	(claim 14), wherein the plurality of energy absorbers (via 14) comprises an elastomeric material, (Col. 3, lines 1-2);
	(claim 15), wherein the plurality of energy absorbing columns (via 14) are non-cylindrical (see Figure 4, a star shape, Col. 4, lines 18-21);
	(claim 16), wherein the plurality energy absorbing columns (via 14) have solid or hollow cross-section, (Col. 4, lines 37-40);
	(claim 19), wherein at least a portion of the plurality of energy absorbing columns (via 14) form acute angles no greater than approximately 15 degrees with the normal directions of the sides (see Figure 4).
	(claim 20), wherein the plurality of energy absorbing columns (via 14) comprises a textured outer surface that reduces slippage (see each apex of each star shape of each 14, see Figure 4);
	(claim 21), wherein the plurality of energy absorbing columns (via 14) include a textured outer surface that at least partially engages when adjacent plurality of energy absorbing columns come into direct contact with each other during an impact event (see each apex of each star shape of each 14, see Figure 4);
	(claim 23), wherein the inner liner (6) further comprises a cushion adapted to contact a wearer's head (Col. 2, lines 62-64);
	(claim 24), wherein the plurality of energy absorbing columns (via 14) comprises a circular or elliptical cross-section, (Col. 4, lines 18-21);
	(claim 25), wherein the supplemental energy absorbing member (via 13) comprises an air bladder (via another 14, Col. 4, lines 37-40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phipps et al. (US PG Pub 2013/0185837) (hereinafter “Phipps”) in view of Summers et  al. (USPN 3,877,076) (hereinafter “Summers”).
	Regarding Claims 1-3, Phipps discloses of a protective helmet (100) comprising:
	a deformable, energy absorbing outer shell (102, [0021], [0030], [0051]); and
	an inner liner (via layers of 104 with 106, 126) provided within the outer shell (102) (see Figures 1-5), the inner liner comprising an energy absorbing pad (via 104), each energy absorbing pad including a first layer (via layer of 104 as shown in Figure 4), and a plurality of solid, energy absorbing columns (via 106, [0021], [0031], [0037]-note solid formation) attached to the first layer or the second layer (see Figure 4- via layer of 104 as shown in Figure 4), the plurality of solid, energy absorbing columns include at least one kinked portion ([0031], note that Phipps discloses wherein the cross section of the columns can vary along the length of the columns and the wherein the columns can be forked or pronged at one or both ends, e.g. “kinked”) positioned along a length of the plurality of solid, energy absorbing columns (106), the inner liner (via layers of 104 with 106, 126) comprising a supplemental energy absorbing member (via 130, [0054]) in free space between the first layer (via layer of 104 as shown in Figure 4) and the outer shell (102), and the supplemental energy absorbing member (via 130) has an elliptical shape (see Figure 4, via its cross-seciton), (Figures 1-5, [0021]-[0031], [0037], [0051].
	Phipps does not disclose wherein the inner liner comprises an energy absorber pad including an opposed second layer to that of a first layer, wherein the energy absorbing columns are positioned between the first and second layers, and further wherein (claim 2), wherein the plurality of energy absorber are made of an elastomeric material and (claim 3) wherein the energy absorber is made of thermoplastic polyurethane.
	Summers teaches of wherein an inner liner (14) for a helmet comprises an energy absorber (via 15 & 17) including a first layer (17), an opposed second layer (15) and wherein energy absorbing columns (16) are positioned between the first and second layers (via 15 & 17, see Figure 4) and further (claim 2) wherein the energy absorber is made of a thermoplastic elastomer (Col. 1, lines 58-64) and (claim 3) wherein the energy absorber is made of thermoplastic polyurethane (Col. 1, lines 58-64), (Figure 4, Col. 1, lines 58-64, Col. 2, lines 6-21).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inner liner of Phipps wherein the inner liner comprises an energy absorber pad including an opposed second layer to that of a first layer, wherein the energy absorbing columns are positioned between the first and second layers, and further wherein (claim 2), wherein the plurality of energy absorber are made of an elastomeric material and (claim 3) wherein the energy absorber is made of thermoplastic polyurethane as taught by Summers to maximize energy absorption within a minimum space which is lightweight and so that the energy absorber absorbs and deforms to not transmit energy to the head of the wearer (Col. 1, lines 16-21, lines 58-64, Col. 2, lines 6-21).
	Regarding Claims 4-5 and 9-10, the device of Phipps as modified by Summers discloses the invention as claimed above.  Further Phipps discloses wherein:
	(claim 4), wherein at least a portion of the energy absorbing columns (via 106) include a textured outer surface, [0031], [0037];
	(claim 5), wherein at least a portion of the energy absorbing columns (via 106) are eccentrically attached to the first layer [0031], [0037], [0040]-[0046], (see Figure 2B);
	(claim 9), wherein a cross-section of an individual energy absorbing column (via 106) changes along a length of the individual energy absorbing column (via 106), [0031], [0037];
	(claim 10), wherein at least a portion of the energy absorbing columns (via 106) have a non-uniform cross-section, [0031], [0037], (Figures 1-5, [0021]-[0031], [0037], [0040]-[0046], [0051]-[0058]).
 
	Regarding Claims 6-7, the device of Phipps as modified by Summers discloses the invention as claimed above.  Further Phipps discloses wherein the energy absorbing columns can be of different lengths and have different cross sections and vary along their lengths.  The device as modified does not disclose (claim 6) wherein the energy absorbing columns are at least 18 millimeters long and less than 7 millimeters in cross-sectional dimension and (claim 7) wherein the energy absorbing columns are approximately at least 8 millimeters long and less than 6 millimeters in cross sectional dimension. However, it is noted that the applicant does not imply a certain criticality for the claimed measurements above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Phipps as modified by Summers of (claim 6) wherein the energy absorbing columns are at least 18 millimeters long and less than 7 millimeters in cross-sectional dimension and (claim 7) wherein the energy absorbing columns are approximately at least 8 millimeters long and less than 6 millimeters in cross sectional dimension since it has been held that discovering optimum values of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	Regarding Claim 8, the device of Phipps as modified by Summers discloses the invention as claimed above.  Further Phipps discloses wherein the columns can have different angles of attachment, including different angles at each connecting end relative to the inner layer and outer layers of the helmet.  The device does not disclose wherein at least a portion of the energy absorbing columns are positioned at acute angles of up to 15 degrees relative to a normal direction to the first layer ore energy absorbing outer shell. However, it is noted that the applicant does not imply a certain criticality for the claimed measurements above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Phipps as modified by Summers wherein at least a portion of the energy absorbing columns are positioned at acute angles of up to 15 degrees relative to a normal direction between the surfaces since it has been held that discovering optimum values of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phipps (US PG Pub 2013/0185837) in view of Summers (USPN 3,877,076) as applied to claim 11 above, and further in view of Weber et al. (USPN 8,955,169) (hereinafter “Weber”).
	Regarding Claim 12, the device of Phipps as modified by Summers discloses the invention as claimed above.  The device does not disclose wherein the supplemental energy absorbing member comprises a foam layer.
	Weber teaches of wherein a supplemental energy absorbing member (108) comprises a foam layer (via 108), (see Figure 3), (Col. 7, lines 39-53).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Phipps as modified by Summers of wherein the supplemental energy absorbing member comprises a foam layer as taught by Weber in order to provide an energy comfort layers with an isolation damper.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavesi (USPN 5,987,781).
	Regarding Claims 17-18, Pavesi discloses the invention as claimed above.  Further Pavesi discloses (claim 17) wherein the plurality of energy absorbing columns are at least a millimeter long and are of at least a millimeter in cross-sectional dimension and (claim 18) wherein the plurality of energy absorbing columns are approximately at least a millimeter long and approximately a millimeter in cross sectional dimension via Figure 4.  The device as modified does not disclose (claim 17) wherein the plurality of energy absorbing columns are at least 18 millimeters long and less than 7 millimeters in cross-sectional dimension and (claim 18) wherein the plurality of energy absorbing columns are approximately at least 8 millimeters long and approximately 2 to 6 millimeters in cross sectional dimension. 
	However, it is noted that the applicant does not imply a certain criticality for the claimed measurements above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Pavesi of (claim 17) wherein the plurality of energy absorbing columns are at least 18 millimeters long and less than 7 millimeters in cross-sectional dimension and (claim 18) wherein the plurality of energy absorbing columns are approximately at least 8 millimeters long and approximately 2 to 6 millimeters in cross sectional dimension since it has been held that discovering optimum values of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732